Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
                                                Status of the Application
2.  Claims 1-2, 4-12 and 18-22 are pending under examination. Claims 13-17 were withdrawn from further consideration as being drawn to non-elected group. Claim 3 was canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Mergemeier has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Chun has been withdrawn in view of the amendment.
5.  The rejection of claims under 35 USC 103 as being unpatentable over Chun in view of Chen et al. has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US 2013/0267434).
      Fu teaches a hydrolysis probe of claim 1, or a pair of hydrolysis probes (set of hydrolysis probes) of claim 12, and a kit of claim 18, for use in a real-time PCR for detection of a SNP (Single Nucleotide Polymorphism) in a nucleic acid target sequence, said probe comprising 
a) an oligonucleotide sequence complementary to a region of the nucleic acid target sequence comprising said SNP (para 0291-0323, 0054-0057, 0291-0184-0187, para 0204, 0404-0406, 0429-0431 indicating linked probe having two oligonucleotide regions); and 
b) a pair of interactive labels, at least one label being signal-generating and the labels being effectively positioned on the oligonucleotide to quench the generation of a detectable signal, said labels being separated by a nuclease susceptible cleavage site (para 0291-0323, 0184-0187, 0161, 0404-0406, 0429-0431),
c) wherein said probe is blocked at its 3'-end terminus to prohibit incorporation of said probe into a primer extension product (para 0291-0323, 0131, 0156, 0204, 0404-0406, 0429-0431), and  wherein said probe comprises two adjacent portions and said portions differing by one nucleotide and one mismatch to the target sequence is located within a second portion or first portion of the probe (para 0024, 0291-0323); wherein the probe has a length of 10 to 40 nucleotides (para 0291-0323, 0184-0187, para 0269-0273, 0288, 0404-0406, 0429-0431).
   With reference to claim 2, 19, Fu teaches that the said one mismatch to the target sequence are C-A, C-T or A-A mismatches or C-A or C-T mismatches (para 0288).
       With reference to claim 4-6, Fu teaches that the base complementary to said SNP is located within a central part of said first portion, wherein said central part consists essentially of a sequence comprising half of the nucleotides of the first portion, and b) said one or more mismatches are located within a central part of said second portion, wherein said central part consists essentially of a sequence comprising half of the nucleotides of the second portion (para 0288, 0291-0323, 0404-0406, 0429-0431 indicating self-complementary regions).
With reference to claim 7, 20, Fu teach that wherein the probe has a length of 16 to 40 nucleotides (para 0404-0406, 0429-0431).
With reference to claim 8, 22, Fu teaches that wherein the at least one label being signal-generating is a fluorophore and the other label of the pair of interactive labels is a quencher, which interacts with said fluorophore, wherein the fluorophore are distinguishable labels (para 0404-0406, 0429-0431, 0291-0323).
With reference to claim 9-10, 21, Fu teaches that wherein said nucleic acid target sequence is obtained and/or derived from a microorganism or from a mammal, wherein SNP is activating mutation (para 0343, 0440-0445). For all the above, the claims are anticipated.
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          Claims 1-2, 4-12 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2013/0267434) in view of Chen et al. (US 2010/0221717). 
Fu teaches a hydrolysis probe as discussed above in section 6. However, Fu did not specifically teach a probe comprising or essentially consists of any one of the oligonucleotide sequences SEQ ID No. 1 to 15.
          Chen et al. teach detector probes for real-time PCR amplification, wherein the probes are labeled with interactive labels and used as hydrolysis probes (TaqMan probe), wherein Chen et al. teach a target nucleic acid sequence comprises the sequence complementary to the sequence of SEQ ID NO: 2 as claimed and designing a probe around SNPs of the target nucleic acid (see entire document, at least para 0013, 0023, 0035, 0142, 0161, table 2-3; wherein table 2 target nucleic acid sequence comprises the sequence of SEQ ID NO: 2).
        It would be prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the hydrolysis probe as taught by Fu with the probe sequence as taught by Chen et al. to improve the target SNP binding and detection of the target. The ordinary person skilled in the art would have motivated to combine the hydrolysis probe of Fu with the probe sequence taught by Chen et al. and have a reasonable expectation of success that the combination would result in developing an improved detector probe because Chen et al. explicitly taught that the target nucleic acid comprising SNP allele and probes designed around the SNP would result in genotyping alleles of the target nucleic acid (see at least para 0161, table 2) and such a modification of the probe design targeting SNP is considered obvious over the cited prior art.
                                                       Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637